

114 S2856 IS: COAST Act
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2856IN THE SENATE OF THE UNITED STATESApril 27, 2016Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo streamline certain feasibility studies and avoid duplication of effort.
	
 1.Short titleThis Act may be cited as the Corps' Obligation to Assist in Safeguarding Texas Act or the COAST Act. 2.Coastal Texas Protection and Restoration study (a)In generalIn carrying out the Coastal Texas Protection and Restoration Study—
 (1)the Secretary of the Army shall take into consideration studies, data, or information developed by the Gulf Coast Community Protection and Recovery District to expedite completion of the Study; and
 (2)any studies, data, or information used in the development of the final recommendations of the Chief of Engineers shall be credited against the non-Federal share of study costs.
 (b)Expedited completionThe Secretary shall expedite completion of the reports for the Coastal Texas Protection and Restoration Study and, if the Secretary determines that a project described in the completed report is justified, proceed directly to project preconstruction, engineering, and design.